Citation Nr: 0110894	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-13 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision in 
which the RO denied an increased rating for bilateral hearing 
loss.  The veteran filed a timely notice of disagreement and 
his appeal has been perfected to the Board.

In an August 2000 rating decision, the RO granted an 
increased rating of 40 percent for residuals of shell 
fragment wounds of the right hand.  In addition, the RO 
denied an increased rating for scars of the right knee and 
right thigh, residuals of shell fragment wounds.  In an 
August 2000 letter, the veteran was notified of this decision 
and of his procedural and appellate rights.  The veteran has 
not initiated an appeal as to either issue.  

In July 2000, the veteran's representative raised the issue 
of service connection for tinnitus.  The Board refers this 
matter to the RO for appropriate development.  


REMAND

The veteran and his representative contend that the veteran's 
service-connected bilateral hearing loss is more disabling 
than currently evaluated and warrants a rating in excess of 
40 percent.

The Board acknowledges the development efforts of the RO as 
demonstrated by providing the veteran with the July 1999 VA 
audiological examination.  In addition, the Board notes that 
the veteran underwent an audiological examination at a 
private facility in June 2000, although the veteran's 
representative asserts that this examination was not 
conducted at a facility authorized to conduct VA compensation 
examination.  Nevertheless, further development is warranted 
to comply with the notice provisions of the Veterans Claims 
Assistance Act of 2000 and thereby provide the veteran with 
an opportunity to submit additional supportive evidence and 
argument to substantiate his claim.  

The Veterans Claims Assistance Act of 2000 provides, in 
pertinent part, that the veteran must be notified of any 
information, including medical or lay evidence, necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5102).  In 
this regard, the Board notes that the veteran has never been 
specifically advised that he may submit information 
demonstrating that his hearing loss is greater than indicated 
by recent audiological examinations, to include any 
audiological examinations conducted by a state-licensed 
audiologist pursuant to 38 C.F.R. § 4.85, so that pertinent 
records can be secured for review.  As noted, although the 
veteran has submitted a private audiogram, there was no 
indication whether the facility that generated the audiogram 
or the audiogram itself was certified pursuant to 38 C.F.R. 
§ 4.85.  Reasonable efforts must be made to obtain records 
(including private records) that the veteran sufficiently 
identifies, and the veteran must be notified if the 
identified records are unavailable.  Veterans Claims 
Assistance Act of 2000, 114 Stat. at 2097-98.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified below certain assistance that 
must be rendered to comply with the Veteran Claims Assistance 
Act.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  The 
veteran is herein advised that, in keeping with the VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should ask the veteran to 
identify any sources of information that 
would tend to show complaints, findings, 
treatment or diagnoses of bilateral 
hearing loss and that may demonstrate 
that the veteran's bilateral hearing loss 
is worse than currently evaluated, which 
have not been obtained to date.  These 
sources may include private medical 
records showing treatment of the claimed 
disability, independent hearing tests 
qualifying under 38 C.F.R. § 4.85, or 
personal testimony.  All information 
obtained should be associated with the 
claims folder.  If any requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.

3.  If relevant evidence is introduced 
upon associating with the claims folder 
records received pursuant to the 
development requested above, and if 
deemed necessary, the RO should schedule 
the veteran for another VA audiological 
examination to determine the nature and 
severity of the veteran's bilateral 
hearing loss.  The claims folder, along 
with a complete copy of this REMAND, must 
be made available to and be reviewed by 
the examining physician in connection 
with the examination.  All appropriate 
tests and studies should be conducted, 
all clinical findings should be reported 
in detail, and the veteran's complaints 
should be fully recorded.  

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's increased 
rating claim in light of all applicable 
evidence and pertinent legal authority 
to include consideration of all 
potentially applicable diagnostic codes 
and the recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

5.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.







		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



